Citation Nr: 0531946	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-32 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased original disability 
evaluation for residuals of a cold injury of the left foot, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased original disability 
evaluation for residuals of a cold injury of the right foot, 
currently rated as 30 percent disabling.

3.  Entitlement to specially adapted housing or a special 
home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel



INTRODUCTION

The veteran served on active duty from October 1958 to 
October 1960.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the veteran has been denied entitlement 
to specially adapted housing and special home adaptation by 
rating decision dated in October 2004.  The veteran's 
representative noted timely disagreement with that decision 
in the brief filed with the Board in October 2005.  An 
unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  The veteran's residuals of a cold injury to his feet are 
manifested by a burning sensation and pain in both feet as 
well as moderate thickening of the great toenails 
bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for the veteran's residuals of a cold injury to the 
left foot are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.104 Diagnostic Code (DC) 7122 (2005).

2.  The criteria for a disability rating in excess of 30 
percent for the veteran's residuals of a cold injury to the 
right foot are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.104 Diagnostic Code (DC) 7122 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
April 2003, October 2003, and December 2003 that told him 
what was necessary for his claims to be granted.  In 
addition, by virtue of the rating decision on appeal and the 
statement of the case (SOC), he was provided with specific 
information as to why his claims seeking increased ratings 
for his residuals of a cold injury were being denied, and of 
the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's April 2003 letter notified the appellant of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the RO has asked the appellant in the October 2003 letter to 
identify any other evidence that might be relevant to his 
claim.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159(b)(1) by way of the October 2003 SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been given VCAA-compliant notice.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records and 
private treatment records.  The veteran was provided VA 
examination.  The veteran has not indicated that there is any 
additional evidence available to help support his claim for 
an increased rating.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Increased evaluation 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004). 

The private medical records and VA treatment records are 
silent with respect to the veteran's residuals of cold 
injuries to the feet. There is no indication of treatment or 
complaints regarding the feet.

The VA examination in September 2003 revealed that the 
veteran was complaining of pain and numbness in his feet.  On 
examination there was no cyanosis, clubbing, or edema of the 
feet.  The veteran did have hallux valgus deformity on the 
right and callus and hammertoe bilaterally.  The veteran had 
a fungus of the toenails on both feet.  The right Achilles 
reflex was 0/5 even with reinforcement, the left was 1/5.  
There was absence of vibratory sense of his toes bilaterally.  
The veteran had no sensation to pinprick to about two-thirds 
of the right left and about one-half of the left leg.  The 
diagnosis was cold injury to both feet.  The veteran 
underwent a nerve conduction study in October 2003 that 
showed findings indicative of a mild peripheral neuropathy in 
a pattern compatible with frostbite injury.  The veteran has 
not had any toes amputated.

Under the regulations, the highest schedular rating for 
residuals of cold injury is 30 percent.  This rating is 
assigned when there is arthralgia or other pain, numbness, or 
cold sensitivity, plus two or more of the following:  tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  
38 C.F.R. § 4.104, DC 7122 (2005).  There is no amputation or 
muscle atrophy or any other symptoms that can be evaluated 
separately from the residuals of the cold injury.  Therefore, 
the only way for the veteran to be granted a disability 
rating higher than the current 30 percent is by applying an 
extraschedular rating.  38 C.F.R. § 3.321(b) (2005).  The 
Board notes that the veteran has been awarded a total 
disability rating based on individual unemployability (TDIU).  
In light of the grant of TDIU, the Board finds that the issue 
of entitlement to an extra schedular rating is moot.

ORDER

Entitlement to an increased original evaluation for residuals 
of a cold injury of the left foot, currently rated as 30 
percent disabling, is denied

Entitlement to an increased original evaluation for residuals 
of a cold injury of the right foot, currently rated as 30 
percent disabling, is denied

	(CONTINUED ON NEXT PAGE)

REMAND

After the case had been transferred to the Board, the 
veteran's representative entered a timely notice of 
disagreement with the denial of entitlement to specially 
adapted housing or a special home adaptation grant.  There 
has been no statement of the case issued.  Accordingly, this 
issue is remanded to the RO for the following:

Send the veteran and his representative a 
statement of the case with respect to 
entitlement to specially adapted housing 
or a special home adaptation grant.  If a 
timely substantive appeal is received, 
the matter should be returned to the 
Board following appropriate procedures.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


